IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-21-00156-CR

                         IN RE BRANDON SCOTT POWELL


                                  Original Proceeding

                           From the 272nd District Court
                                Brazos County, Texas
                          Trial Court No. 12-06064-CRF-272



                            MEMORANDUM OPINION


       Brandon Powell filed a Petition for Writ of Mandamus on July 2, 2021, complaining

that the trial court had failed to rule on his motion for a speedy trial. The State’s response,

filed on December 2, 2021, shows that no motion for a speedy trial was filed in this

proceeding. Accordingly, Relator’s petition for writ of mandamus to compel a ruling on

that motion is denied.
                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed December 15, 2021
Do not publish
[OT06]




In re Powell                                                  Page 2